Citation Nr: 1455685	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back injury/low back disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right hip disorder, claimed as secondary to service-connected residuals of a fractured right tibia.  

3.  Entitlement to an increased disability evaluation for residuals of a fractured tibia, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability(ies). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1992 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and Janaury 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

The reopened claim of service connection for low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back injury/low back disorder in June 2003.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open.

2.  Evidence received since the denial of service connection for residuals of a back injury/low back disorder in June 2003 raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a right hip disorder in June 2003.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open.

4.  Evidence received since the June 2003 rating determination denying service connection for a right hip disorder is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim. 

5.  The Veteran's varus deformity of the right tibia shaft is akin to a malunion of the tibia which has been shown to cause moderate impairment of the knee, and no more, throughout the appeal period, with extension of the knee limited to 15 degrees being attributed to causes other than the service-connected tibia fracture residuals, and no objective medical findings of instability or subluxation on examination.  


CONCLUSIONS OF LAW

1.  The June 2003 rating determination denying service connection for residuals of a back injury/low back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a back injury/low back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 2003 rating determination denying service connection for a right hip disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  The additional evidence received subsequent to the June 2003 rating determination is not new and material to reopen service connection for a right hip disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

5.  The criteria for a 20 percent disability evaluation, and no more, for residuals of a fractured right tibia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a back injury/low back disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a right hip disorder, in claims to reopen based on new and material evidence, VA must notify a claimant of the evidence and information that is necessary to reopen the claim. 

In this case, the notice letter provided to the Veteran in March 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied. Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial and informed of the elements necessary to reopen a previously denied claim.  See Akers v. Shinseki, 673 F. 3rd 1352 (Fed. Cir 2012).

As it relates to the claim of an increased disability evaluation for residuals of a tibia fracture, the RO, in the March 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  March 2009 and September 2010 letters provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his increased evaluation claim, the Veteran was afforded VA examinations in April 2009 and March 2012, with an addendum opinion being obtained in April 2012.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also given an opportunity to appear at a hearing but withdrew his request for a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 


Residuals of Back Injury/Low Back Disorder

In August 1994, the RO denied service connection for residuals of a back injury on the basis that the Veteran's enlistment examination showed that he had injured his back three months prior to enlistment.  The Veteran stated that it was disc problem and that he was under the care of a chiropractor.  The RO noted that records revealed multiple complaints of back pain in service.  A July 1994 VA examination revealed normal contour of the back and normal posture.  The Veteran was noted to be slightly tender on examination and resisted range of motion testing, with flexion to 40 degrees, extension to 20 degrees and right and left rotary and lateral bending to 20 degrees with no sciatic tenderness.  X-rays revealed no abnormality.  The RO denied service connection indicating that the Veteran had a pre-existing back condition that was not shown to be aggravated beyond normal progression.  

In its June 2003 rating determination, the RO noted the previous denial.  It observed that the Veteran now wished to reopen his claim and file for service connection on a secondary basis due to problems with the stress fracture of his right knee.  The RO indicated that it had reviewed all the evidence and noted that the Veteran was seen in February 1999 with complaints of back pain radiating to the right leg after changing a tire a day ago.  X-rays were noted to be negative.  The RO further observed that in March 2001, the Veteran fell landing in a sitting position and reported that he had severe back pain, at which time he was found to have bulging at L5, with it being impossible to tell whether this was an old or new problem.  The RO further noted that the Veteran was seen in April 2001 with an acute exacerbation of low back pain.  At that time, he reported having lifted a heavy piece of glass three days before treatment.  The RO further noted that the Veteran returned for follow-up in May 2001 and August 2001 and brought with him results of MRIs of the lumbar and thoracic spine, which the VA physicians reported showed normal findings.  The assessment was muscle spasm of the lumbar spine and the Veteran was given muscle relaxers.  

The RO reopened the Veteran's claim.  The RO indicated that after a review of the information, there was no evidence to show that the Veteran's back condition had been caused or aggravated by his period of active duty or by his service-connected residuals of the right tibia stress fracture.  

The Veteran was notified of this decision that same month and did not appeal nor was evidence received which would have allowed the claim to remain open.  

Evidence available at the time of the prior denial included the Veteran's service records, VA examination reports and records and private treatment records, and statements from the Veteran as to his beliefs that his current back disorder was related to his period of service and/or his service-connected right tibia fracture residuals.  

In February 2009, the Veteran again requested service connection for a low back disorder.  Evidence received subsequent to the June 2003 rating determination includes VA and private treatment records; the results of a March 2012 VA examination; statements from the Veteran; and a statement from R. K., R.N., received in April 2014, as to the relationship between the Veteran's current low back condition and his service-connected residuals of a right tibia fracture.  

In conjunction with the March 2012 VA examination, at which time a diagnosis of degenerative joint disease of the lumbar spine was rendered, the examiner stated that it was less likely than not that the Veteran's current low back disorder was incurred in or caused by a claimed in-service injury, event, or illness.  The examiner indicated that given the history of subsequent injuries at private hospital after service, it was more likely that the Veteran's back pain was related to those injuries.  He further noted that the mild degenerative joint disease caused in the Veteran's back had not been shown to be caused by normal activity.  

In a letter received in April 2014, R. K., R.N., indicated that she had reviewed the Veteran's Army records and had witnessed his limping on the right leg.  She stated that it was her opinion that the tibia being broken on the right caused him pain and naturally caused his back pain.  She stated that the Veteran's broken leg had caused his back problems.  

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a back injury/low back disorder.  Subsequent to the prior denial, the Veteran has submitted a letter from a registered nurse indicating that she had reviewed the Veteran's service treatment records and observed him walking and noted that it was her belief that his back problems were caused by his service-connected right tibia fracture residuals.  One of the bases for the prior denial was that there was no indication that the Veteran's low back problems were related to his service-connected right tibia fracture residuals.  

The above evidence relates to previously unestablished elements of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for residuals of a back injury/low back disorder is reopened. 

The reopened claim of service connection for residuals of a low back injury/low back disorder will be addressed in the remand portion of this decision.  




Right Hip

The RO, in its June 2003 rating determination, denied service connection for a right hip disorder on the basis that it had received no evidence showing that the Veteran had any actual right hip condition related to the service-connected residuals of the fractured right tibia or any evidence of the disability during service.  

The Veteran was notified of this decision that same month and did not appeal nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available at the time of the prior denial included the Veteran's service records, VA examination reports and records, private treatment records, and statements from the Veteran as to his beliefs that he had a right hip disorder related to his service-connected right tibia fracture residuals.  

In February 2009, the Veteran requested that his claim be reopened.  Evidence received subsequent to the June 2003 rating determination includes VA and private treatment records; the results of a March 2012 VA examination; statements from the Veteran; and a statement from R. K., R.N., as to the relationship between the Veteran's current low back condition and his service-connected residuals of a right tibia fracture.  That statement does not contain any findings or opinion regarding the right hip.

At the time of an April 2009 VA examination, the examiner specifically indicated that the Veteran had no residual hip disability or deformity secondary to his service-connected stress fracture.  

At the time of a March 2012 VA back examination, the Veteran was noted to have 5/5 strength with hip flexion.  

Treatment records submitted by the Veteran's agent in conjunction with his claim reveal that radiological studies performed on the Veteran's hip in April 2009 showed normal findings with no evidence of acute or chronic injury.  

The statements and testimony of the Veteran as to his beliefs that he currently has a right hip disorder which is related to his service-connected right tibia fracture residuals are cumulative of information that was available at the time of the prior decision and are essentially cumulative in nature.  The private and VA treatment records added to the record contain no findings or diagnoses of a right hip disorder and there were no findings or reports of a right hip disorder at the time of the April 2009 or March 2012 VA examinations.  The Board further observes that R. K., R.N., in her April 2014 statement, did not reference any right hip problems.  

The newly received evidence does not relate to the unestablished element of a current disability which is related to the service-connected right tibia fracture residuals.  As discussed above, the new evidence does not show a current disability.  Accordingly the newly received evidence is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim and the petition to reopen must be denied.


Residuals of a Right Tibia Fracture

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2014).

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In conjunction with his claim, the Veteran was afforded a VA examination in April 2009.  The Veteran reported that that he had a deformity in his leg and that the pain in his leg was 9/10.  He was noted to have arrived on crutches.  The Veteran was placing the leg on the floor but not full weight-bearing on it.  When asked to try and bear weight without the crutches, the Veteran continued to have a limp favoring his right side.  The Veteran indicated that he could not ambulate more than 50 feet.  He stated that the 9/10 pain flared up with increased activity, walking, sitting, or standing.  The Veteran reported that this affected his activities of daily living such as getting to the bathroom, moving around the house, and going to the grocery store.  He reported that he had difficulty with all these activities.  He indicated that he was not working but stated that as an engineer it would be difficult to work without ambulation.  

Physical examination revealed that the Veteran had a clinically bowed leg that was tender to palpation at the mid-shaft of the tibia.  His knee was stable on examination.  He had no tenderness to palpation in the knee joint.  He was able to come to full extension and to flex to 100 degrees without pain.  There was no loss of motion with repetitive motion.  There was also no pain with repetitive motion.  McMurray's was negative and the ligaments were intact at varus and valgus stress and with anterior posterior drawer test.  The Veteran had exquisite tenderness to palpation at the old fracture site and his skin was very sensitive over the top of that.  The bone was intact and there was no crepitans to the bone.  The Veteran was noted to have a stable healed fracture.  X-rays revealed a 7 degree varus deformity about the mid-shaft tibia.  There was no procurvartum or recurvartum at 0 degrees in the coronal plane.  The fractures appeared healed radiographically.  A diagnosis of stress fracture right tibia with residual pain, mild; and varus deformity, mild, was rendered.  The examiner indicated that there was no residual hip or knee deformity or disability secondary to the stress fracture.  

As to the DeLuca provisions, the examiner indicated that there was pain with range of motion testing.  The examiner stated that it was conceivable that pain could further limit function as described particularly after being on his feet all day.  The examiner indicated that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Veteran was afforded an additional VA examination in March 2012.  At the time of the examination, a diagnosis of stress fracture of the right tibia was rendered.  The examiner indicated that the Veteran reported that his pain was 8/10.  The Veteran stated that he was only able to walk less than 15 minutes and that he had pain when bending his knee.  The pain radiated down the leg.  The Veteran also noted having instability with popping.  He indicated that he was unable to weight-bear without pain.  The Veteran also reported having night pain with cramping.  The Veteran was able to flex to 140 degrees but pain was reported at 0 degrees.  Extension ended at 15 degrees.  Repetitive motion did not result in additional limitation of motion.  The examiner indicated that the Veteran had less movement than normal on the right and pain on the right.  There was no swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing, or weight-bearing.  Pain/tenderness was noted on palpation of the joint line and soft tissues of the knee.  Muscle strength was 5/5 for knee flexion and extension.  Lachman's, posterior drawer, and varus/valgus testing were all normal.  There was no recurrent patellar subluxation.  The Veteran was noted to constantly use a cane.  Degenerative/traumatic arthritis of the knee was not present.  The examiner indicated that the Veteran's stress fracture residuals impacted his work as he would be unable to weight bear without pain.  

In an April 2012 addendum report, the March 2012 examiner indicated that while the Veteran did demonstrate pain with range of motion and decreased extension, it was not likely that this was related to his stress fracture in his right tibia incurred in service as a tibial stress fracture would not affect range of motion at the knee joint.  The examiner further noted that while the Veteran stated that this did impact his ability to work, this was unlikely related to his stress fracture injury.  The examiner indicated that the residuals of the right tibia stress fracture should not affect the Veteran's ability to secure and maintain gainful employment.  The examiner stated that the limits of range of motion and pain were more likely related to nonservice-related incidents or injuries.  The examiner indicated that residuals from a tibial stress fracture should not provide any limitations.  However, the examination showed some limits in range of motion and pain that would make physical labor difficult but these limits did not appear related to the stress fracture given these were not typically or likely sequelae of such a condition.  

The criteria for a 20 percent disability evaluation, and no more, for residuals of a fractured right tibia have been met throughout the appeal period.  The Board finds that the Veteran's varus deformity is akin to that of a malunion.  The Board further finds that the Veteran's fractured right tibia residuals are akin to those found under DC 5262, where a 20 percent disability evaluation is warranted for malunion of the tibia with moderate knee disability.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that an evaluation in excess of 20 percent is warranted under DC 5262 as the Veteran's fractured tibia residuals have not been described as marked at the time of any VA examination.  Moreover, as will be discussed in further detail below, the limitation of motion of the knee as it relates to extension, has been attributed to causes other than the Veteran's service-connected tibia residuals.  Even with consideration of limitation of extension, such limitation has been shown to be no more than 15 degrees, even when considering Deluca factors including pain and with repetitive motion, which demonstrates no more than moderate impairment, and flexion has been limited to no less than 100 degrees, with flexion being reported as being to 140 degrees at the time of the most recent VA examination, which more nearly approximates mild impairment.  As to locking and instability, which can also be encompassed under DC 5262, while the Veteran has reported having locking and instability of the right knee, VA examinations have revealed no subluxation or instability.  The Board finds the clinical findings, performed by medical professionals, to be of more probative value and outweigh the Veteran's statements.  Given the foregoing, an evaluation in excess of 20 percent for right tibia fracture residuals under DC 5262 is not warranted.  

The Veteran has also not been shown to have degenerative joint disease of the right knee.  A compensable evaluation is not be warranted under DC 5260 as flexion has not been shown to be limited to 60 degrees, even with repetitive motion, at any time.  As to DC 5261, the Board notes that the Veteran has been shown to have limitation of extension to 15 degrees at the time of the most recent VA examination; however, the examiner specifically attributed this to factors other than those related to the service-connected stress fracture residuals.  As such, while the Veteran has been shown to limitation of extension which would equate to a 20 percent disability evaluation, the limitation of motion does not arise from the service-connected tibia fracture residuals and cannot serve as a basis for an increased evaluation.

While the Veteran has reported having locking and instability of the right knee, the Board finds the clinical findings, performed by medical professionals, to be of more probative value than the statements of the Veteran.  VA examinations have revealed no subluxation or instability.  As such, a separate rating is not be warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Furthermore, both Diagnostic Codes 5257 and 5262 encompass non-specific "knee impairment" so that separate awards under these codes would amount to pyramiding, that is, rating some of the same symptoms of the generalized knee impairment under different diagnostic codes, which is forbidden by regulation.  38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that a separate rating may be granted only for a "distinct and separate" disability; none of the symptomatology may be overlapping). 

In sum, after a careful review of the evidence of record, the Board finds that a 20 percent rating, and no more, for residuals of a right tibia fracture is warranted.  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplates the symptoms and impairment caused by the service-connected residuals of the right tibia fracture.  The symptoms associated with the right knee disability include complaints of pain on motion, instability and limited motion of the knees.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

As to the issue of unemployability, this issue is being addressed in the remand portion of this decision.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury/low back disorder is reopened.

New and material evidence not having been received, the appeal to reopen the claim of service connection for a right hip disorder is denied.

A 20 percent evaluation, and no more, for residuals of a right tibia fracture is granted.


REMAND

As the issue of service connection for residuals of a back injury/low back disorder has been reopened, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current low back disorder and its relationship, if any, to his period of service or his service-connected residuals of right tibia stress fracture.  While the March 2012 VA examiner indicated that the Veteran's back disorder was not related to his period of service, the rationale provided in insufficient to properly address the Veteran's claim.  Moreover, the examiner did not address the Veteran's claim of service connection for a low back disorder as secondary to his service-connected right tibia fracture residuals.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As to the TDIU claim, this issue is inextricably intertwined with the above service connection claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran should be afforded a VA examination to determine whether he is able to maintain and/or obtain employment based upon all his service-connected disabilities.  The Board finds that a remand for a VA evaluation by a Vocational Specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b) (2014), the RO should consider whether the TDIU claim should be sent to VA's Director of Compensation Service for extraschedular adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably a VA physician, to determine the nature and etiology of any current low back disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner.  

The examiner is requested to render the following opinions:  

(a) What are the Veteran's current low back disorders? 

(b) Did any current low back disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist any period of active service? 

(c) If it is your opinion that any back disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the low back disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(d) If you conclude that any low back disorder did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current low back disorder had its onset in service or is otherwise related to service?  The examiner should reference the notations of treatment for back problems in the Veteran's service treatment records when rendering his/her opinions.  

(e) Is it is at least as likely as not that the Veteran's current back disorders are caused and/or aggravated (permanently worsened) by his service-connected right tibia fracture residuals.  

A rationale is requested for any opinion that is rendered.  

2.  Then, schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disability(ies) on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disability(ies)?  The examiner must comment on the effect of the Veteran's service-connected disability(ies) on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed. 

3.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his agent should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


